Opinion filed August 10, 2021




                                       In The


         Eleventh Court of Appeals
                                     __________

                                No. 11-21-00170-CR
                                     __________

                     EX PARTE DANIEL RAY GARCIA


                                 Original Proceeding


                       MEMORANDUM OPINION
       In this original proceeding, Daniel Ray Garcia filed a pro se application for
writ of habeas corpus in which he seeks to challenge a cumulated sentence.
Although Garcia has not provided any documents in support of his application, he
represents (1) that on June 22, 2021, he was sentenced to life imprisonment in
Case Number 19-5086 and has appealed that conviction to this court and (2) that on
July 15, 2021, the trial court revoked his probation in Case Number 16-4669,
sentenced him to ten years’ imprisonment, and ordered that the sentence would run
consecutively to the life sentence in Case Number 19-5086.
       This court has no jurisdiction over Garcia’s original application for writ of
habeas corpus. This court’s authority to exercise original jurisdiction is limited. See
TEX. CONST. art. V, §§ 5, 6 (providing that the Court of Criminal Appeals has the
power to issue writs of habeas corpus and that intermediate courts of appeals have
only original jurisdiction as prescribed by law); TEX. GOV’T CODE ANN. § 22.221
(West Supp. 2020) (limited writ powers granted to the courts of appeals); TEX. CODE
CRIM. PROC. ANN. art. 11.05 (West 2015) (providing that district courts, county
courts, and the Court of Criminal Appeals have power to issue writs of habeas
corpus).
       However, a trial court’s decision to cumulate sentences can be challenged in
a direct appeal from the trial court’s judgment. See Beedy v. State, 194 S.W.3d 595,
597 (Tex. App.—Houston [1st Dist.] 2006), aff’d, 250 S.W.3d 107 (Tex. Crim. App.
2008) (addressing on appeal the appellant’s complaint that the trial court erred when
it ordered that sentences would run consecutively). Garcia represents that, on
July 15, 2021, the trial court revoked Garcia’s probation in Case Number 16-4669,
sentenced Garcia to ten years’ imprisonment, and ordered that the sentence be served
consecutively to Garcia’s life sentence in Case Number 19-5086.                Therefore,
Garcia’s time period to file an appeal from the trial court’s judgment in Case Number
16-4669 has not expired. See TEX. R. APP. P. 26.2(a) (notice of appeal in a criminal
case must be filed by the defendant within thirty days after the day sentence is
imposed or suspended in open court, or after the day that the trial court enters an
appealable order, or within ninety days after the day sentence is imposed or
suspended in open court if the defendant timely files a motion for new trial), 26.3
(the appellate court may extend the time to file the notice of appeal if, within fifteen
days after the deadline for filing the notice of appeal, the party files in the trial court
the notice of appeal and files in the appellate court a motion for extension of time
that complies with Rule 10.5(b)), 9.2 (providing for a ten-day grace period under the
mailbox rule).


                                            2
      We dismiss this original proceeding for lack of jurisdiction.


                                                    PER CURIAM


August 10, 2021
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Trotter, J., and Williams, J.




                                         3